    Case: 3:20-cv-50284 Document #: 21 Filed: 01/19/21 Page 1 of 8 PageID #:2006




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS
                                WESTERN DIVISION

Riverside Dental of Rockford, Ltd.,             )
                                                )
                       Plainitff,               )     Case No. 20 CV 50284
                                                )
 vs.                                            )
                                                )
Cincinnati Insurance Company,                   )     Judge Philip G. Reinhard
                                                )
                       Defendant.               )

                                             ORDER
       For the reasons stated below, defendant’s motion to dismiss [9] is granted. The
complaint is dismissed without prejudice. Any amended complaint shall be filed on or before
February 16, 2021.

                                    STATEMENT-OPINION

        Plaintiff, Riverside Dental of Rockford, Ltd., an Illinois corporation with its principal
place of business in Illinois brought this action in state court against defendant, The Cincinnati
Insurance Company, an Ohio corporation with its principal place of business in Ohio. Defendant
filed notice of removal [1] premised on diversity of citizenship jurisdiction. 28 U.S.C. §
1332(a)(1). The amount in controversy exceeds $75,000. Jurisdiction is proper. The complaint
seeks a declaratory judgment (Count I), alleges breach of contract (Count II), and asks for
attorney fees, costs, and an amount in excess of the judgment as allowed by 215 ILCS 5/155
(Count III). Defendant moves to dismiss [9].

       Plaintiff is a dental office located in the state of Illinois. Plaintiff purchased a
commercial property insurance policy (“Policy”) from defendant. The Policy includes among its
forms and endorsements a Building and Personal Property Coverage Form (FM 101 05 16)
(“Property Form”) and a Business Income (And Extra Expense) Coverage Form (FA 213 IL 05
16) (“Business Income Form”). Both these forms contain “Civil Authority” additional coverage
provisions obligating defendant, under certain conditions, to pay plaintiff for actual loss of
“Business Income” and necessary “Extra Expense” “caused by action of civil authority that
prohibits access to the ‘premises’.”
        In March 2020, the Governor of Illinois, in response to the Covid-19 pandemic, issued
executive orders (“Governor’s Orders”) requiring Illinois dental offices to cease providing
services identified by the Governor as non-essential. From March 17, 2020 through May 11,
2020, plaintiff was forced by the Governor’s Orders to postpone all work deemed non-essential.
Of the services plaintiff provides in its dental practice, those identified by the Governor as non-
essential account for approximately 90% of plaintiff’s business. Compliance with the
Governor’s Orders caused a substantial loss of income to plaintiff. Plaintiff filed a claim under

                                                 1
    Case: 3:20-cv-50284 Document #: 21 Filed: 01/19/21 Page 2 of 8 PageID #:2007




the Policy with defendant for its loss of business income caused by complying with the
Governor’s orders. Defendant denied plaintiff’s claim because it determined that coverage was
unavailable for the claimed loss.


        Plaintiff then brought this action in Illinois state court. Defendant removed the case to
this court and now moves to dismiss plaintiff’s complaint, as allowed by Federal Rule of Civil
Procedure 12(b)(6), for “failure to state a claim upon which relief can be granted.” This case
presents an interesting and important issue arising from the coronavirus spread worldwide and
civil authority actions in response. E.g., Oral Surgeons, P.C. v. The Cincinnati Ins. Co., No. 20
CV 222, 2020 WL 5820552 (S.D. Iowa 9/29/2020); Infinity Exhibits, Inc. v. Certain
Underwriters at Lloyd’s London, No. 20 CV 1605, 2020 WL 5791583 (M.D. Fla. 9/28/2020);
Douglas Berry, Coivd-19—When Civil Authorities Takeover Are You Covered?, IRMI,
https://www.irmi.com/articles/expert-commentary/when-civil-authorities-take-over-are-you-
covered; Julie Steinberg & Leslie Scism, Insurers Face Big Payouts to U.K. Businesses Over
Covid Disruptions, Wall Street Journal (Jan.16, 2021), https://www.wsj.com/articles/insurers-
face-big-payouts-to-u-k-businesses-over-covid-disruptions-
11610713995?mod=itp_wsj&ru=yahoo.

        “A claim is the aggregate of operative facts which give rise to a right enforceable in the
courts.” Sojka v. Bovis Lend Lease, Inc., 686 F.3d 394, 399 (7th Cir. 2012) (quotation marks and
citations omitted). The claim plaintiff is asserting is that defendant had a contractual duty under
the Policy’s Civil Authority coverage provisions to pay plaintiff’s insurance claim for business
income loss caused by the Governor’s Orders 1; that defendant breached that duty when it denied
plaintiff’s claim as not being within the coverage provided by the Policy’s Civil Authority
coverage provisions; and that this breach of contractual duty damaged plaintiff by depriving it of
the benefit of its bargain— receiving payment from defendant to cover the amount of plaintiff’s
business income loss “caused by action of civil authority” that prohibited access to plaintiff’s
business premises.

         To survive a Rule 12(b)(6) motion to dismiss for failure to state a claim, a complaint
must meet the Fed. R. Civ. P. 8(a)(2) requirement that it contain a “short and plain statement of
the claim showing that the pleader is entitled to relief.” If the complaint (1) describes the claim
in sufficient detail to give the defendant fair notice of what the claim is and the grounds upon
which it rests and (2) plausibly suggests that the plaintiff has a right to relief above a speculative
level, the Rule 8(a)(2) requirement is met. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555
(2007). On a motion to dismiss, the court must determine whether the complaint contains
“enough fact to raise a reasonable expectation that discovery will reveal evidence” to support
liability for the alleged wrongdoing. Id. at 556. A plaintiff “may plead itself out of court by
pleading facts that establish an impenetrable defense.” Tamayo v. Blagojevich, 526 F.3d 1074,
1087 (7th Cir. 2008).

       There is no dispute that the complaint gives defendant fair notice of what the claim is and
the grounds upon which it rests. The dispute is whether the complaint plausibly suggests that

1
  Plaintiff makes clear in its brief that the only claim pled in its complaint concerns defendant’s duty to plaintiff
under the Civil Authority coverage provisions of the Policy.

                                                            2
     Case: 3:20-cv-50284 Document #: 21 Filed: 01/19/21 Page 3 of 8 PageID #:2008




plaintiff has a right to relief above the speculative level on that claim. Defendant argues plaintiff
has no right to relief on its claim because, as a matter of law, the complaint shows defendant has
no contractual duty to pay for any loss plaintiff suffered as a result of plaintiff’s compliance with
the Governor’s Orders. The complaint includes a copy of the Policy and the Governor’s Orders
as exhibits.

          The Policy’s Business Income Form contains the following relevant provisions:
    SECTION A. COVERAGE
    ***
    1. Business Income
    a. We will pay for the actual loss of “Business Income” you sustain due to the necessary
    “suspension” of your “operations” during the “period of restoration”. The “suspension” must
    be caused by direct “loss” to property at “premises” which are described in the Declarations
    and for which a “Business Income” Limit of Insurance is shown in the Declarations. The
    “loss” must be caused by or result from a Covered Cause of Loss.
    ***
    3.a. Covered Causes of Loss 2
    Covered Causes of Loss means direct “loss” unless the “loss” is excluded or limited in this
    Coverage Part. Dkt # 10-1. p. 27.
    5. Additional Coverages
    The Additional Coverages in Paragraphs 5.a through 5.e are included within and not additional
    “Business Income” and Extra Expense Limits of Insurance.
    ***
    b. Civil Authority
When a Covered Cause of Loss causes direct damage to property other than Covered Property at
the “premises”, we will pay for the actual loss of “Business Income” you sustain and necessary
Extra Expense you sustain caused by action of civil authority that prohibits access to the
“premises”, provided that both of the following apply:


 (1) Access to the area immediately surrounding the damaged property is prohibited by civil
authority as a result of the damage; and

(2) The action of civil authority is taken in response to dangerous physical conditions resulting
from the damage or continuation of the Covered Cause of Loss that caused the damage, or the

2
  The Business Income Form incorporates the Property Form’s Covered Causes of Loss provision, paragraph 3.a of
which is set forth here.

                                                      3
    Case: 3:20-cv-50284 Document #: 21 Filed: 01/19/21 Page 4 of 8 PageID #:2009




action is taken to enable a civil authority to have unimpeded access to the damaged property.
Civil Authority coverage for “Business Income” will begin immediately after the time of the first
action of civil authority that prohibits access to the “premises” and will apply for a period of up
to 30 consecutive days from the date on which such coverage began.
Civil Authority coverage for Extra Expense will begin immediately after the time of the first
action of civil authority that prohibits access to the “premises” and will end 30 consecutive days
after the date of that action; or when your Civil Authority coverage for “Business income”
coverage ends, whichever is later.
Dkt # 10-1, p. 116.
  ***
SECTION F. DEFINITIONS
1. “Business Income” means the:
a. Net Income (Net profit or Loss before income taxes) that would have been earned or incurred;
and
b. Continuing normal operating expenses sustained, including payroll.
***
6. “Loss” means accidental physical loss or accidental physical damage.
***
10. “Premises” means the Locations and Buildings described in the Declarations.
Dkt # 10-1, pp. 122-23.
        The Policy’s Property Form contains the following relevant provisions:
  SECTION A. COVERAGE
***
5. b. (3) Civil Authority
  When a Covered Cause of Loss causes damage to property other than Covered Property at a
  “premises”, we will pay for the actual loss of “Business Income” and necessary Extra Expense
  you sustain caused by action of civil authority that prohibits access to the “premises”, provided
  that both of the following apply:
  (a) Access to the area immediately surrounding the damaged property is prohibited by civil
  authority as a result of the damage; and
  (b) The action of civil authority is taken in response to dangerous physical conditions resulting
  from the damage or continuation of the Covered Cause of Loss that caused the damage or

                                                4
     Case: 3:20-cv-50284 Document #: 21 Filed: 01/19/21 Page 5 of 8 PageID #:2010




    continuation of the Covered Cause of Loss that caused the damage, or the action is taken to
    enable a civil authority to have unimpeded access to the damaged property.
    Dkt # 10-1, pp. 40-41.
SECTION G. DEFINITIONS
***
13. “Premises means the Locations and Buildings described in the Declarations.” 3
Dkt # 10-1, P. 61.

         Under Illinois law, the construction of the provisions of an insurance policy is a question
of law. Nicor, Inc. v. Associated Electric and Gas Insurance Services, Ltd., 860 N.E. 2d 280, 285
(Ill. 2006). The Illinois Supreme Court sets out the process for construing an insurance contract
as follows:

          “A court's primary objective is to ascertain and give effect to the intention of the parties
         whole, taking into account the type of insurance purchased, the nature of the risks
         involved, and the overall purpose of the contract.

         The words of a policy should be accorded their plain and ordinary meaning. Where the
         provisions of a policy are clear and unambiguous, they will be applied as written unless
         doing so would violate public policy. That a term is not defined by the policy does not
         render it ambiguous, nor is a policy term considered ambiguous merely because the
         parties can suggest creative possibilities for its meaning. Rather, ambiguity exists only if
         the term is susceptible to more than one reasonable interpretation.

         Because insurance contracts are issued under given circumstances, they are not to be
         interpreted in a factual vacuum. A policy term that appears unambiguous at first blush
         might not be such when viewed in the context of the particular factual setting in which
         the policy was issued. Governing legal authority must, of course, be taken into account
         as well, for a policy term may be considered unambiguous where it has acquired an
         established legal meaning. Where ambiguity does exist, the policy will be construed
         strictly against the insurer, who drafted the policy and liberally in favor of coverage for
         the insured.”

Id. at 286 (citations omitted).

        An examination of the Civil Authority coverage provisions set out above shows that for
plaintiff to be covered for loss of Business Income and Extra Expense under those provisions, the
following conditions must all be met:



3
  Plaintiff’s dental office is the “premises” under this definition and the identical definition in the Business Income
Form set out above.

                                                           5
    Case: 3:20-cv-50284 Document #: 21 Filed: 01/19/21 Page 6 of 8 PageID #:2011




 (1) a Covered Cause of Loss must have caused damage 4 to property other than Covered Property
at plaintiff’s dental office;
(2) a civil authority must have taken action that prohibited access to plaintiff’s dental office;
 (3) the civil authority’s action must have prohibited access to the area immediately surrounding
the damaged property as a result of the damage;
(4) the civil authority must have taken the action in response to dangerous physical conditions
resulting from the damage or continuation of the Covered Cause of Loss that caused the damage;
and
(5) the action of the civil authority must have caused plaintiff to sustain the actual loss of
“Business Income” and/or necessary Extra Expense.
         If any one of these conditions is absent, then coverage is unavailable under the Civil
Authority coverage provisions. Taking the complaint’s allegations as true and its attached
exhibits as accurate, condition (2) is absent and, therefore, plaintiff has failed to state a claim for
its loss of Business Income and Extra Expense under the Civil Authority coverage provisions of
the Policy. 5
        Civil Authority coverage under the Policy depends on an action by a civil authority that
“prohibits access” to plaintiff’s dental office. The Policy does not define either “access” or
“prohibit” so these words are “accorded their plain and ordinary meaning.” Nicor, 860 N.E.2d at
286. “Access” is defined as “permission, liberty, or ability to enter, approach, or pass to and
from a place or to approach or communicate with a person or thing.” Meriam-Webster
Dictionary, “Access”, https://www.merriam-webster.com/dictionary/access. “Prohibit” is
defined as “to forbid by authority; “to prevent from doing something.” Meriam-Webster
Dictionary, “Prohibit”, https://www.merriam-webster.com/dictionary/prohibit. Does the
complaint plausibly suggest that the Governor’s Orders forbade or prevented the ability to
enter plaintiff’s dental office?
       Order 2020-10, issued on March 20, 2020, included dental offices in its definition of
Health Care and Public Health Operations and allowed individuals to leave their residence to
work for or obtain services at dental offices. Dkt # 14-4, p.35. Order 2020-19, issued April 1,
2020, required dental offices to cancel or postpone elective surgeries and procedures. Dkt #
14-4, pp. 48-49. On May 11, 2020, the Illinois Department of Public Health issued guidance
allowing dental offices to resume services that previously had been required to be cancelled or
postponed. Dkt # 14-4, p. 68.
        The Governor’s Orders, which are included as exhibits to the complaint, did not forbid
or prevent the ability to enter plaintiff’s dental office. The Governor’s Orders limited the
types of services that could be provided at plaintiff’s dental office for several weeks. This
limitation on services that could be provided caused plaintiff a substantial loss of revenue.
But the Civil Authority coverage provisions require the civil authority to prohibit access to the

4
  “Direct damage” in the Business Income Form’s provision.
5
  Because resolution of this issue requires dismissal of the complaint, the court will not discuss the other issues
raised by the parties.

                                                           6
    Case: 3:20-cv-50284 Document #: 21 Filed: 01/19/21 Page 7 of 8 PageID #:2012




premises for an insured’s Business Income loss to be recoverable. The complaint’s
allegations do not allege entry to plaintiff’s dental office was prohibited by the Governor’s
Orders and the text of Governor’s Orders attached to the complaint do not contain language
prohibiting access to dental offices. On the contrary, the Governor’s Orders allow access to
dental offices for essential services. Plaintiff’s Business Income loss is not covered under the
Civil Authority coverage provisions of the policy at issue in this case because the Governor’s
Orders did not prohibit access to plaintiff’s dental office.
        Plaintiff argues it has alleged the Governor’s Orders “ordered that all non-essential
businesses must cease” and that “elective procedures must be cancelled or postponed.” Dkt #
12, p. 15. It contends its complaint directly alleged that the Governor’s Orders “clearly
prohibited access by ordering non-essential business to cease and by ordering people to stay
home.” Id. It argues its complaint “specifically alleges that ‘Governor Pritzker’s Order
restricts access to areas immediately surrounding [plaintiff’s] premises; in fact, it restricts
access across the entire State.’ (Complaint ¶ 22). The Governor ordered all individuals living
within the State of Illinois to ‘stay at home or place of residence’ and further ordered that
‘non-essential business and operations must cease.’ (Complaint, Ex. B, EO 2020-10). The
Complaint alleges that ‘[plaintiff] was forced by the Shutdown Orders to postpone all work
deemed non-essential. This ‘non-essential’ work accounts for approximately 90% of
[plaintiff’s] business.” Id.
        However, as noted above, the Governor’s Orders do not prohibit access to plaintiff’s
dental office. Order 2020-10 allowed individuals to work and receive services at dental
offices. Order 2020-19 required elective surgeries and procedures to be cancelled or
postponed. Emergency procedures were still allowed. Plaintiff alleges approximately 90% of
its business was “non-essential” which means approximately 10% of its business was not
required to be cancelled or postponed. While the type of services plaintiff could provide to
individuals were limited by the Governor’s Orders, access to the premises was not prohibited.
The Governor’s Orders allowed individuals access to the premises to receive and to provide
essential services.
        Sandy Point Dental, PC v. The Cincinnati Insurance Co., No. 20 CV 2160, 2020 WL
5630465, * 1 (N.D. Ill. Sept. 21, 2020), is in accord with this analysis. In Sandy Point, the court
analyzed a civil authority provision in light of Illinois coronavirus orders. The Sandy Point court
addressed a civil authority coverage provision which, for civil authority coverage to be triggered,
required that “orders of civil authority must ‘prohibit access to the ‘premises’ due to direct
physical ‘loss’ to the property, other than at the ‘premises’, caused by or resulting from a
Covered Cause of Loss.’” Sandy Point found that “while coronavirus orders have limited
plaintiff’s operations, no order issued in Illinois prohibits access to plaintiff’s premises. Indeed,
plaintiff concedes that dental offices were deemed essential businesses for emergency and non-
elective work. Consequently, plaintiff has failed to allege that access to its premises was
prohibited by government order, and its claim for civil authority coverage fails.” Id. at * 3
(citation omitted). Though it also analyzed other policy language, Sandy Point found (like this
court finds above) that the failure to allege that access to the premises was prohibited—rather
than limited—by government order was enough to preclude the plaintiff’s claim for civil
authority coverage.


                                                 7
    Case: 3:20-cv-50284 Document #: 21 Filed: 01/19/21 Page 8 of 8 PageID #:2013




        Because there is no coverage under the Civil Authority provisions, there is no claim
under 215 ILCS 5/155. See Illinois State Bar Ass’n Mutual Ins. Co. v. Cavenagh, 983 N.E.2d
468, 479 (Ill. App. 2012). “Section 155 allows for ‘an extracontractual remedy’ of attorney fees
and costs for an insurer’s ‘unreasonable and vexatious’ refusal to comply with its policy
obligations.” Id. However, where the policy does not cover the claim, a section 155 claim is
properly dismissed. Id.
        Plaintiffs normally should be given leave to amend after dismissal of an initial complaint.
Runnion ex rel. Runnion v. Girl Scouts of Greater Chicago, 786 F.3d 510, 518 (7th Cir. 2015). If
plaintiff wishes to file an amended complaint, it may do so on or before February 16, 2021.
       For the foregoing reasons, defendant’s motion to dismiss [9] is granted. The complaint is
dismissed without prejudice. Any amended complaint shall be filed on or before February 16,
2021.
DATE: 1/19/2021                                      ENTER:


                                                     ____________________________________
                                                        United States District Court Judge


                                                                    Electronic Notices. (LC)




                                                 8
